Name: Commission Regulation (EU) NoÃ 821/2010 of 17Ã September 2010 implementing Regulation (EC) NoÃ 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society Text with EEA relevance
 Type: Regulation
 Subject Matter: communications;  demography and population;  economic analysis;  information technology and data processing;  information and information processing;  business classification
 Date Published: nan

 18.9.2010 EN Official Journal of the European Union L 246/1 COMMISSION REGULATION (EU) No 821/2010 of 17 September 2010 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 808/2004 of the European Parliament and of the Council of 21 April 2004 concerning Community statistics on the information society (1), and in particular Article 8 thereof, Whereas: (1) Regulation (EC) No 808/2004 established a common framework for the systematic production of European statistics on the information society. (2) Pursuant to Article 8(1) of Regulation (EC) No 808/2004, implementing measures are necessary to determine the data to be supplied for preparation of the statistics referred to in Articles 3 and 4 of that Regulation and the deadlines for their transmission. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The data to be transmitted for the production of European statistics on the information society as referred to in Articles 3(2) and 4 of Regulation (EC) No 808/2004 shall be as specified in Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 143, 30.4.2004, p. 49. ANNEX I Module 1: Enterprises and the information society 1. SUBJECTS AND THEIR CHARACTERISTICS (a) The subjects to be covered for the reference year 2011, selected from the list in Annex I to Regulation (EC) No 808/2004, are the following:  ICT systems and their usage in enterprises,  use of the Internet and other electronic networks by enterprises,  e-commerce,  e-business processes and organisational aspects,  use of ICT by enterprises to exchange information and services with governments and public administrations (e-government),  use of ICT and its impact on the environment (Green ICT),  barriers to the use of ICT, the Internet and other electronic networks, e-commerce and e-business processes. (b) The following enterprise characteristics are to be collected: ICT systems and their usage in enterprises Characteristics to be collected for all enterprises:  computer usage. Characteristics to be collected for enterprises that use computers:  (optional) persons employed who use computers at least once a week,  (optional) use of open-source software: operating systems,  (optional) use of open-source software: Internet browser software,  (optional) use of open-source software: office software,  (optional) use of open-source software: web server software,  (optional) use of open-source software: ERP (Enterprise resource Planning) or CRM (Customer Relationship Management) applications for business process automation,  (optional) use of open-source software: other,  electronic access to personal human resources services,  use of RFID technologies. Characteristics to be collected for enterprises that use RFID:  use of RFID for person identification or access control,  use of RFID as part of production and service delivery process,  use of RFID for after-sales product identification. Use of the Internet and other electronic networks by enterprises Characteristics to be collected for enterprises that use computers:  access to the Internet. Characteristics to be collected for enterprises that have access to the Internet:  (optional) persons employed who use computers connected to the World Wide Web at least once a week,  Internet connection: traditional modem or ISDN,  Internet connection: DSL,  Internet connection: other fixed Internet connection,  Internet connection: mobile broadband connection,  (optional) Internet connection: mobile broadband connection via handset with at least 3G technology,  (optional) Internet connection: mobile broadband connection via portable computer using modem with at least 3G technology,  Internet connection: other mobile connection,  Internet connection: maximum contracted downstream speed of fastest Internet connection in MBit/s; ([0;< 2], [2;< 10], [10;< 30], [30;< 100], [>=100]),  persons employed that are provided with a portable device accessing the Internet via mobile broadband connection,  enterprises providing persons employed with a portable device to access the Internet via mobile broadband connection (at least 3G technology),  use of website. Characteristics to be collected for enterprises that have a website:  provision of the following facility: online ordering or reservation or booking facility,  (optional) provision of the following facility: privacy policy statement, privacy seal or certification of website safety,  (optional) provision of the following facility: product catalogues or price lists,  (optional) provision of the following facility: possibility for visitors to customise or design products,  (optional) provision of the following facility: online order tracking facility,  (optional) provision of the following facility: personalised content for regular/repeated visitors,  (optional) provision of the following facility: advertisement of open job positions or online job application. Use of ICT by enterprises to exchange information and services with governments and public administrations (e-government) Characteristics to be collected for enterprises that have access to the Internet:  Internet usage for obtaining information from public authorities websites or home pages, in the previous calendar year,  Internet usage for obtaining forms from public authorities websites or home pages, in the previous calendar year,  Internet usage for returning filled-in forms electronically to public authorities, in the previous calendar year,  (optional) Internet usage for handling an administrative procedure completely electronically without the need for paperwork, in the previous calendar year,  limitation of electronic interaction with public authorities: concerns related to data confidentiality and security,  limitation of electronic interaction with public authorities: electronic procedures too complicated or time consuming,  limitation of electronic interaction with public authorities: electronic procedures still require exchange of mail or physical presence,  limitation of electronic interaction with public authorities: lack of awareness on availability of electronic procedures,  Internet usage for accessing tender documents and specifications in a public electronic procurement system, in the previous calendar year,  Internet usage for offering goods or services in a national public electronic procurement system (eTendering), in the previous calendar year,  Internet usage for offering goods or services in a public electronic procurement system (eTendering) in other EU Member States, in the previous calendar year,  Internet usage for declaration of social contributions for persons employed, in the previous calendar year,  Internet usage for declaration of corporate tax, in the previous calendar year,  Internet usage for declaration of Value Added Tax (VAT), in the previous calendar year,  Internet usage for declaration of customs/excise, in the previous calendar year. Characteristics to be collected for enterprises that do not offer goods or services in a public electronic procurement system (eTendering) within their own country, in the previous calendar year:  (optional) reasons for not offering goods or services: enterprise does not sell to the public sector,  (optional) reasons for not offering goods or services: concerns related to data confidentiality and security,  (optional) reasons for not offering goods or services: lack of awareness of electronic tendering relevant to the enterprise,  (optional) reasons for not offering goods or services: other. E-business processes Characteristics to be collected for enterprises that use computers:  use of automated data exchange, defined as the sending and/or receiving of messages via any computer networks in an agreed or standard format which allows their automatic processing without the individual message being typed manually,  electronic and automatic sharing of relevant information about sales orders received (either electronically or not) with the inventory management function,  electronic and automatic sharing of relevant information about sales orders received (either electronically or not) with the accounting function,  electronic and automatic sharing of relevant information about sales orders received (either electronically or not) with the production or services management function,  electronic and automatic sharing of relevant information about sales orders received (either electronically or not) with the distribution management function,  electronic and automatic sharing of relevant information about purchase orders sent (either electronically or not) with the inventory management function,  electronic and automatic sharing of relevant information about purchase orders sent (either electronically or not) with the accounting function,  receiving e-invoices suitable for automatic processing,  sending e-invoices suitable for automatic processing,  sending of e-invoices not suitable for automatic processing. Characteristics to be collected for enterprises that use automated data exchange:  use of automated data exchange for: sending or receiving product information,  use of automated data exchange for: sending or receiving transport documents,  use of automated data exchange for: sending payment instructions to financial institutions,  use of automated data exchange for: sending or receiving data to/from public authorities. E-commerce Characteristics to be collected for enterprises that use computers:  receiving of orders via websites, in the previous calendar year,  receiving of orders via EDI-type messages, in the previous calendar year,  sending of orders via computer networks, in the previous calendar year. Characteristics to be collected for enterprises that have received orders via websites:  percentage of total turnover resulting from orders received via websites, in the previous calendar year,  electronic sales by origin: own country,  electronic sales by origin: other EU countries,  electronic sales by origin: rest of the world. Characteristics to be collected for enterprises that have received orders via EDI-type messages:  percentage of total turnover resulting from orders received via EDI-type messages (e.g. EDI-type messages, XML, EDIFACT, etc.), in the previous calendar year,  electronic sales by origin: own country,  electronic sales by origin: other EU countries,  electronic sales by origin: rest of the world. Characteristics to be collected for enterprises that have sent orders via computer networks:  (optional) e-commerce purchases resulting from orders placed via computer networks, in percentage classes, in the previous calendar year ([0;< 1], [1;< 5], [5;< 10], [10;< 25], [25;< 50], [50;< 75], [75;100]),  (optional) sending of orders via websites, in the previous calendar year,  (optional) sending of orders via EDI-type messages, in the previous calendar year,  electronic purchases by origin: own country,  electronic purchases by origin: other EU countries,  electronic purchases by origin: rest of the world. Use of ICT and its impact on the environment (Green ICT) Characteristics to be collected for enterprises that use computers:  (optional) policies designed to reduce the amount of paper used in printing and copying,  (optional) policies designed to reduce the energy consumption of the enterprises ICT equipment,  (optional) policies for using telephone, web or video conferencing instead of physical travel,  (optional) use of dedicated IT applications to reduce the energy consumption of business processes,  (optional) use of IT applications to provide persons employed remote access to the enterprises e-mail system, documents and applications. (c) The following enterprise background characteristics are to be collected or obtained from alternative sources: Characteristics to be collected for all enterprises:  main economic activity of the enterprise, in the previous calendar year,  average number of persons employed, in the previous calendar year,  (optional) total purchases of goods and services (in value terms, excluding VAT), in the previous calendar year,  total turnover (in value terms, excluding VAT), in the previous calendar year. 2. COVERAGE The characteristics specified in heading 1(b) and 1(c) of this Annex are to be collected and obtained for enterprises classified in the following economic activities, for the following enterprise sizes and with the following geographic scope. (a) Economic activity: enterprises classified in the following categories of NACE Rev. 2: NACE category Description Section C Manufacturing Section D, E Electricity, gas and steam, water supply, sewerage and waste management Section F Construction Section G Wholesale and retail trade; repair of motor vehicles and motorcycles Section H Transport and storage Section I Accommodation and food service activities Section J Information and communication (optional) Classes 64.19, 64.92, 66.12 and 66.19 Groups 65.1 and 65.2 Financial and insurance activities Section L Real estate activities Divisions 69-74 Professional, scientific and technical activities Section N Administrative and support activities Group 95.1 Repair of computers and communication equipment (b) Enterprise size: enterprises with 10 or more persons employed. Enterprises with less than 10 persons employed are to be covered optionally. (c) Geographic scope: enterprises located in any part of the territory of the Member State. 3. REFERENCE PERIODS The reference period is the year 2010 for the characteristics referring to the previous calendar year. The reference period is January 2011 for the other characteristics. 4. BREAKDOWNS For the subjects and their characteristics listed in heading 1(b) of this Annex, the following background characteristics are to be provided. (a) Economic activity breakdown: according to the following NACE Rev. 2 aggregates: NACE Rev. 2 aggregation for possible calculation of national aggregates 10-18 19-23 24-25 26-33 35-39 41-43 45-47 49-53 55 58-63 (optional) 64.19 + 64.92 + 65.1 + 65.2 + 66.12 + 66.19 68 69-74 77-82 26.1-26.4, 26.8, 46.5, 58.2, 61, 62.01, 62.02, 62.03, 62.09, 63.1, 95.1 NACE Rev. 2 aggregation for possible calculation of European aggregates 10-12 13-15 16-18 26 27-28 29-30 31-33 45 46 47 55-56 58-60 61 62-63 (optional) 64.19 + 64.92 (optional) 65.1 + 65.2 (optional) 66.12 + 66.19 77-78 + 80-82 79 95.1 (b) Size class breakdown: data are to be broken down by the following size classes by number of persons employed. Size class 10 or more persons employed 10 to 49 persons employed 50 to 249 persons employed 250 or more persons employed Where covered, the following breakdown is to be applied to enterprises with less than 10 persons employed. (The characteristics are to be provided for size classes Less than 5 persons employed and 5 to 9 persons employed optionally.) Size class Less than 10 persons employed Less than 5 persons employed (optional) 5 to 9 persons employed (optional) 5. PERIODICITY The data are to be provided once for the year 2011. 6. DEADLINES (a) The aggregate data referred to in Article 6 of Regulation (EC) No 808/2004, where necessary flagged for confidentiality or unreliability, must be forwarded to Eurostat before 5 October 2011. By that date, the dataset has to be finalised, validated and accepted. The tabulated, computer-readable transmission format must follow the instructions provided by Eurostat. (b) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 must be forwarded to Eurostat before 31 May 2011. The metadata must follow the report template provided by Eurostat. (c) The quality report referred to in Article 7(3) of Regulation (EC) No 808/2004 must be forwarded to Eurostat by 5 November 2011. The quality report must follow the report template provided by Eurostat. ANNEX II Module 2: Individuals, households and the information society 1. SUBJECTS AND THEIR CHARACTERISTICS (a) The subjects to be covered for the reference year 2011, selected from the list in Annex II to Regulation (EC) No 808/2004, are the following:  access to and use of ICTs by individuals and/or in households,  use of the Internet and other electronic networks for different purposes by individuals and/or in households,  ICT competence and skills,  barriers to the use of ICT and the Internet,  use of ICT by individuals to exchange information and services with governments and public administrations (e-government),  access to and use of technologies enabling connection to the Internet or other networks from anywhere at any time (ubiquitous connectivity). (b) The following characteristics are to be collected: Access to and use of ICT by individuals and/or in households Characteristics to be collected for all households:  access at home to a computer,  access at home to the Internet, regardless of whether it is used (by any device),  type of connection used to access the Internet at home: modem (dial-up access over normal telephone line) or ISDN,  type of connection used to access the Internet at home: DSL (e.g. ADSL, SHDSL, VDSL),  type of other broadband connection used to access the Internet at home: fixed wired (e.g. cable, optical fibre, Ethernet, PLC),  type of other broadband connection used to access the Internet at home: fixed wireless (e.g. satellite, public WiFi, WiMax),  type of other broadband connection used to access the Internet at home: mobile (at least 3G, e.g. UMTS),  (optional) type of other broadband connection used to access the Internet at home: mobile via at least 3G handset (e.g. UMTS, mobile WiMax),  (optional) type of other broadband connection used to access the Internet at home: mobile via at least 3G modem (USB key, laptop card),  type of connection used to access the Internet at home: mobile narrowband (e.g. 2G+/GPRS, used by mobile phone or modem in laptop). Characteristics to be collected for all individuals:  most recent computer use at home, at work or any other place (within the last three months; between three months and a year ago; more than one year ago; never used a computer). Characteristics to be collected for individuals having used a computer in the last three months:  average frequency of computer use (every day or almost every day; at least once a week (but not every day); at least once a month (but not every week); less than once a month),  (optional) location of computer use in the last three months: at home,  (optional) location of computer use in the last three months: at place of work (other than home),  (optional) location of computer use in the last three months: at place of education,  (optional) location of computer use in the last three months: at another persons home,  (optional) location of computer use in the last three months: at other places (e.g. public library, hotel, airport, Internet cafÃ ©). Use of the Internet for different purposes by individuals and/or in households Characteristics to be collected for all individuals:  most recent Internet use (within the last three months; between three months and a year ago; more than one year ago; never used the Internet). Characteristics to be collected for individuals having already used the Internet:  most recent Internet commerce activity for private use (within the last three months; between three months and a year ago; more than one year ago; never bought or ordered). Characteristics to be collected for individuals having used the Internet in the last three months:  average frequency of Internet use in the last three months (every day or almost every day; at least once a week (but not every day); at least once a month (but not every week); less than once a month),  location of Internet use in the last three months: at home,  location of Internet use in the last three months: at place of work (other than home),  location of Internet use in the last three months: at place of education,  location of Internet use in the last three months: at another persons home,  location of Internet use in the last three months: at other places,  (optional) location of Internet use in the last three months: public library,  (optional) location of Internet use in the last three months: post office,  (optional) location of Internet use in the last three months: public office, town hall or government agency,  (optional) location of Internet use in the last three months: community or voluntary organisation,  (optional) location of Internet use in the last three months: Internet cafÃ ©,  (optional) location of Internet use in the last three months: hotspot (at hotels, airports, public places, etc.),  (optional) location of Internet use in the last three months: other,  Internet usage in the last three months for private purposes for participating in social networks (creating user profile, posting messages or other contribution to e.g. facebook, twitter),  Internet usage in the last three months for private purposes for reading or downloading online news, newspapers or news magazines,  Internet usage in the last three months for private purposes for seeking health-related information,  Internet usage in the last three months for private purposes for looking for information about education, training or course offers,  Internet usage in the last three months for private purposes for finding information about goods and services,  Internet usage in the last three months for private purposes for downloading software (other than games software),  Internet usage in the last three months for private purposes for reading and posting opinions on civic or political issues via websites (e.g. blogs, social networks),  Internet usage in the last three months for private purposes for taking part in on-line consultations or voting to define civic or political issues (e.g. urban planning, signing a petition),  Internet usage in the last three months for private purposes for doing an online course (in any subject),  Internet usage in the last three months for private purposes for consulting wikis (to obtain knowledge on any subject (e.g. Wikipedia, an online encyclopaedia),  Internet usage in the last three months for private purposes for looking for a job or sending a job application,  Internet usage in the last three months for private purposes for participating in professional networks (creating user profile, posting messages or other contributions to e.g. LinkedIn, Xing),  Internet usage in the last three months for private purposes for using services related to travel or travel related accommodation,  Internet usage in the last three months for private purposes for selling goods or services, e.g. via auctions (e.g. eBay),  (optional) Internet usage in the last three months for private purposes for telephoning over the Internet, video calls (via webcam) over the Internet,  (optional) Internet usage in the last three months for private purposes for Internet banking. Characteristics to be collected for individuals having used the Internet in the last three months for private purposes for reading or downloading online news, newspapers or news magazines:  Internet usage in the last three months for private purposes for reading or downloading online news, newspapers or news magazines that have been subscribed to in order to receive them regularly (including RSS). Characteristics to be collected for individuals having used the Internet in the last twelve months:  Internet usage in the last twelve months for placing a bet (e.g. sports betting), gambling or playing lotto. Characteristics to be collected for individuals having used the Internet for Internet commerce activities for private use in the last twelve months:  Internet usage for ordering food or groceries in the last twelve months,  Internet usage for ordering household goods in the last twelve months,  Internet usage for ordering medicine in the last twelve months,  Internet usage for ordering films or music in the last twelve months (to be reported separately: whether delivered on-line),  Internet usage for ordering books, magazines or newspapers (including e-books) in the last twelve months (to be reported separately with e-learning material: whether delivered on-line),  Internet usage for ordering e-learning material in the last twelve months (to be reported separately with books, magazines or newspapers: whether delivered on-line),  Internet usage for ordering clothes or sports goods in the last twelve months,  Internet usage for ordering video games software and upgrades in the last twelve months (to be reported separately with other computer software and upgrades: whether delivered on-line),  Internet usage for ordering other computer software and upgrades in the last twelve months (to be reported separately with video games software and upgrades: whether delivered on-line),  Internet usage for ordering computer hardware in the last twelve months,  Internet usage for ordering electronic equipment (incl. cameras) in the last twelve months,  Internet usage for ordering telecommunication services (e.g. TV, broadband subscriptions, fixed line or mobile phone subscriptions, uploading money for prepaid phone cards),  Internet usage for purchasing shares, insurance policies and other financial services in the last twelve months,  Internet usage for ordering holiday accommodation (hotels, etc.) in the last twelve months,  Internet usage for ordering other travel arrangements (transport tickets, car hire, etc.),  Internet usage for ordering tickets for events in the last twelve months,  Internet usage for ordering other goods or services in the last twelve months,  goods or services bought or ordered in the last twelve months from national sellers,  goods or services bought or ordered in the last twelve months from sellers from other EU countries,  goods or services bought or ordered in the last twelve months from sellers from the rest of the world,  goods or services bought or ordered in the last twelve months: country of origin of sellers is not known. ICT competence and skills Characteristics to be collected for individuals having ever used a computer:  most recent training course of at least three hours on any aspect of computer use (within the last three years; more than three years ago; never taken one),  computer skills for copying or moving a file or folder,  computer skills for using copy and paste tools to duplicate or move information within a document,  computer skills for using basic arithmetic formulas in a spreadsheet,  computer skills for compressing (or zipping) files,  computer skills for connecting and installing new devices, e.g. a modem,  writing a computer program using a specialised programming language,  computer skills for transferring files between computer and other devices (from digital camera or from/to mobile phone, mp3/mp4 player),  (optional) computer skills for modifying or verifying the configuration parameters of software applications (except Internet browsers),  computer skills for creating electronic presentations with presentation software (e.g. slides) including e.g. images, sound, video or charts,  computer skills for installing a new or replacing an old operating system. Characteristics to be collected for individuals having ever used a computer but not having taken a course (of at least three hours) on any aspect of computer use in the last three years:  reason for not having taken a course on computer use: no need to take one because sufficient computer skills,  reason for not having taken a course on computer use: no need to take one because the individual rarely uses computers,  reason for not having taken a course on computer use: engagement in self-study or assistance from others. Characteristics to be collected for individuals having ever used a computer but not having taken a course (of at least three hours) on any aspect of computer use in the last three years and who have not mentioned as reason their computer skills were sufficient, they rarely use of computers or they engaged in self-study or assistance from others:  reason for not having taken a course on computer use: lack of time,  reason for not having taken a course on computer use: course costs,  reason for not having taken a course on computer use: no suitable course on content available. Characteristics to be collected for individuals having ever used the Internet:  Internet skills for using a search engine to find information,  Internet skills for sending e-mails with attached files,  Internet skills for posting messages to chat rooms, newsgroups or an online discussion forum (e.g. on websites for social networking),  Internet skills for using the Internet to make phone calls,  Internet skills for using peer-to-peer file sharing for exchanging movies, music, etc.,  Internet skills for creating a web page,  Internet skills for uploading text, games, images, films or music to websites (e.g. to websites for social networking),  Internet skills for modifying the security setting of Internet browsers. Characteristics to be collected for individuals having ever used the computer or Internet and having one or more computer or Internet skills (e-skills):  way of obtaining e-skills: formalised educational institution,  way of obtaining e-skills: training courses in adult education centre (but not at the initiative of the employer),  way of obtaining e-skills: vocational training courses (at the request of the employer),  way of obtaining e-skills: self-study using books, CD-ROMs, online courses, wikis, online discussion forum etc.,  way of obtaining e-skills: self-study in the sense of learning-by-doing,  way of obtaining e-skills: informal assistance from colleagues, relatives, friends,  way of obtaining e-skills: other,  self-assessment of whether the individuals current computer or Internet skills are sufficient if he/she needed to look for a job or change jobs within a year (yes; no; not applicable),  self-assessment of whether the individuals current computer or Internet skills are sufficient to communicate with relatives, friends, colleagues over the Internet (yes; no; not applicable),  self-assessment of whether the individuals current computer or Internet skills are sufficient to protect personal data (yes; no; not applicable),  self-assessment of whether the individuals current computer or Internet skills are sufficient to protect the private computer from virus or other computer infection (yes; no; not applicable). Characteristics to be collected for individuals aged less than 35 years having ever used the computer or Internet, having one or more computer or Internet skills (e-skills) and obtained e-skills through formalised educational institution:  (optional) e-skills obtained in primary or lower secondary schools,  (optional) e-skills obtained in upper secondary educational institution (schools for university entrance qualification or skilled posts),  (optional) e-skills obtained in tertiary educational institution (e.g. university leading to BA, MA degrees, PhD). Barriers to the use of ICT and the Internet Characteristics to be collected for households without access to the Internet at home:  reason for not having access to the Internet at home: have access to Internet elsewhere,  reason for not having access to the Internet at home: do not need Internet (because not useful, not interesting, etc.),  reason for not having access to the Internet at home: equipment costs too high,  reason for not having access to the Internet at home: access costs too high (telephone, DSL subscription etc.),  reason for not having access to the Internet at home: lack of skills,  reason for not having access to the Internet at home: privacy or security concerns,  reason for not having access to the Internet at home: broadband Internet is not available in our area,  reason for not having access to the Internet at home: physical disability,  reason for not having access to the Internet at home: none of the above, but other. Use of ICT by individuals to exchange information and services with governments and public administrations (e-government) Characteristics to be collected for individuals having used the Internet in the last twelve months:  Internet usage in the last twelve months for private purposes for obtaining information from public authorities websites,  Internet usage in the last twelve months for private purposes for downloading official forms from public authorities websites,  Internet usage in the last twelve months for private purposes for sending filled-in forms to public authorities. Characteristics to be collected for individuals having used the Internet in the last twelve months for private purposes for sending filled-in forms to public authorities:  (optional) Internet usage in the last twelve months for private purposes for sending filled-in forms for the purpose of tax declaration, Characteristics to be collected for individuals having not sent filled-in forms to public authorities over the Internet for private purposes in the last twelve months:  reason for not sending filled-in forms to public authorities over the Internet: did not have to submit official forms at all. Characteristics to be collected for individuals having not sent filled-in forms to public authorities over the Internet for private purposes in the last twelve months and who have not mentioned as reason they did not have to submit official forms at all:  reason for not sending filled-in forms to public authorities over the Internet: there was no such website service available,  reason for not sending filled-in forms to public authorities over the Internet: technical failure of website during filling-in or sending the form,  reason for not sending filled-in forms to public authorities over the Internet: lack of skills or knowledge (e.g. did not know how to use website or use was too complicated),  reason for not sending filled-in forms to public authorities over the Internet: concerns about protection and security of personal data,  none of the above, but other. Access to and use of technologies enabling connection to the Internet or other networks from anywhere at any time (ubiquitous connectivity) Characteristics to be collected for individuals having used the Internet in the last three months:  use of mobile devices to access the Internet away from home or work: mobile phone (or smart phone),  use of mobile devices to access the Internet away from home or work: mobile phone (or smart phone) via GPRS,  use of mobile devices to access the Internet away from home or work: mobile phone (or smart phone) via UMTS, HSDPA etc. (at least 3G),  use of mobile devices to access the Internet away from home or work: mobile phone (or smart phone) via public WiFi or WiMAX,  use of mobile devices to access the Internet away from home or work: portable computer (e.g. laptop),  use of mobile devices to access the Internet away from home or work: portable computer (e.g. laptop) via USB key or laptop card (using at least 3G mobile broadband e.g. UMTS),  use of mobile devices to access the Internet away from home or work: portable computer (e.g. laptop) via public WiFi or WiMAX,  use of mobile devices to access the Internet away from home or work: none of the above, but other,  no use of mobile devices to access the Internet away from home or work. 2. COVERAGE (a) The statistical units to be represented for the characteristics listed in heading 1(b) of this Annex that relate to households are households with at least one member in the age group 16 to 74. (b) The statistical units to be represented for the characteristics listed in heading 1(b) of this Annex that relate to individuals are individuals aged 16 to 74. (c) The geographic scope comprises households and/or individuals living in any part of the territory of the Member State. 3. REFERENCE PERIOD The main reference period for the statistics to be collected is the first quarter of 2011. 4. BREAKDOWNS (a) For the subjects and their characteristics listed in heading 1(b) of this Annex that relate to households, the following background characteristics are to be collected:  region of residence (to be collected according to the NUTS1 classification of regions),  (optional) region of residence according to the NUTS2 classification,  geographic location: living in convergence regions (including phasing-out regions); living in regional competitiveness and employment regions,  degree of urbanisation: living in densely populated areas; living in intermediate populated areas; living in sparsely populated areas,  type of household: number of members in the household (to be collected separately: number of children under 16),  (optional) households net monthly income (to be collected as a value or size bands compatible with income quartiles). (b) For the subjects and their characteristics listed in heading 1(b) of this Annex that relate to individuals, the following background characteristics are to be collected:  region of residence (to be collected according to the NUTS1 classification of regions),  (optional) region of residence according to the NUTS2 classification,  geographic location: living in convergence regions (including phasing-out regions); living in regional competitiveness and employment regions,  degree of urbanisation: living in densely populated areas; living in intermediate populated areas; living in sparsely populated areas,  gender: male; female,  country of birth: native-born; foreign-born in another EU Member State; foreign-born in non EU-country,  country of citizenship: national; non-national of other EU Member State; non-national of non-EU country,  (optional) legal marital status: unmarried; married (including registered partnership); widowed and not remarried (including widowed from registered partnership); divorced and not remarried (including legally separated and dissolved registered partnership),  (optional) de facto marital status: person living in a consensual union (between unmarried partners); person not living in a consensual union,  age in completed years and age groups: under 16 (optional); 16 to 24; 25 to 34; 35 to 44; 45 to 54; 55 to 64; 65 to 74; over 74 (optional),  highest completed level of education according to the International Standard Classification of Education (ISCED 97): low (ISCED 0, 1 or 2); middle (ISCED 3 or 4); high (ISCED 5 or 6); no formal education (ISCED 0); primary education (ISCED 1); lower secondary education (ISCED 2); upper secondary education (ISCED 3); post secondary education but not tertiary (ISCED 4); tertiary education first stage (ISCED 5); tertiary education second stage (ISCED 6),  employment situation: employee or self-employed, including family workers; unemployed; students not in the labour force; other not in the labour force,  occupation according to the International Standard Classification of Occupations (ISCO-08): manual workers; non-manual workers; ICT workers, non-ICT workers. 5. PERIODICITY  The data are to be provided once for the year 2011. 6. DEADLINES FOR TRANSMISSION OF RESULTS (a) The individual data records, not allowing direct identification of statistical units concerned, where necessary flagged for unreliability, referred to in Article 6 and Annex II (6) of the Regulation (EC) No 808/2004 must be transmitted to Eurostat before 5 October 2011. By that date, the dataset has to be finalised, validated and accepted. The computer readable transmission format for the individual data records must follow the template provided by Eurostat. (b) A selected set of aggregate data as deemed to be necessary for validation and rapid publication purposes, where necessary flagged for confidentiality or unreliability, must be forwarded to Eurostat before 5 October 2011. By that date, the dataset has to be finalised, validated and accepted. The tabulated, computer readable transmission format must follow the template provided by Eurostat. (c) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 must be forwarded to Eurostat before 31 May 2011. The metadata must follow the report template provided by Eurostat. (d) The quality report referred to in Article 7(3) of Regulation (EC) No 808/2004 must be forwarded to Eurostat one month after the transmission of the last dataset, by 5 November 2011. The quality report must follow the report template provided by Eurostat.